Name: Commission Decision (EU) 2016/221 of 12 February 2016 amending Decision (EU) 2015/1937 establishing an independent advisory European Fiscal Board
 Type: Decision
 Subject Matter: budget;  public finance and budget policy;  economic analysis;  EU finance;  monetary economics;  monetary relations
 Date Published: 2016-02-17

 17.2.2016 EN Official Journal of the European Union L 40/15 COMMISSION DECISION (EU) 2016/221 of 12 February 2016 amending Decision (EU) 2015/1937 establishing an independent advisory European Fiscal Board THE EUROPEAN COMMISSION, Having regard to the Treaty on European Union and the Treaty on the Functioning of the European Union, Whereas: (1) On 21 October 2015 the Commission adopted a Decision establishing an independent advisory European Fiscal Board (1). That decision contains a number of provisions on the mission and task, the composition, the independence and the functioning of the Board and its secretariat, and clarifies that the latter should be administratively attached to the Commission's Secretariat-General. Pursuant to this Decision, the Chief Economic Analyst established by Decision C(2015) 2665 of 17 April 2015 shall exercise the function of Head of Secretariat. (2) The Decision on the Chief Economic Analyst of the Commission of 17 April 2015 provides that the Chief Economic Analyst shall verify, in the area of coordination and surveillance of the economic and budgetary policies of the Member States, forthcoming Commission decisions. Pursuant to this Decision, the Chief Economic Analyst is attached to the Vice-President responsible for the Euro and Social Dialogue, who can also request opinions from the Chief Economic Analyst (2). (3) For reasons of coherence and efficiency it is appropriate to separate the tasks of the Chief Economic Analyst and the Head of Secretariat of the European Fiscal Board. (4) The Decision establishing an independent advisory European Fiscal Board should be amended accordingly, HAS DECIDED AS FOLLOWS: Sole Article Article 3, paragraph 8, of Commission Decision (EU) 2015/1937 (3) is replaced by the following: 8. The Commission shall appoint the Head of Secretariat, after having consulted the Chair of the European Fiscal Board. The Head of Secretariat shall be appointed for a period of three years, renewable once. His/her tasks shall include preparing the setting up of the Board. The other members of the secretariat shall be officials, temporary agents, contract agents, and seconded national experts, selected by the Head of Secretariat in agreement with the Chair. All members of the secretariat shall be selected on the basis of high levels of qualification and experience in areas relevant for the Board's activity and be assigned or attached (mis Ã disposition). 9. By derogation to paragraph 8, if the Chair of the European Fiscal Board has not yet been appointed, the Commission shall directly appoint the Head of Secretariat. Done at Brussels, 12 February 2016. For the Commission The President Jean-Claude JUNCKER (1) C(2015) 8000. (2) C(2015) 2665. (3) Commission Decision (EU) 2015/1937 of 21 October 2015 establishing an independent advisory European Fiscal Board (OJ L 282, 28.10.2015, p. 37).